DETAILED ACTION
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or

(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 1-7, drawn to a joined member manufacturing apparatus;
Group II, claims 8-11, drawn to a method for manufacturing a member.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I and II lack unity of invention because even though the inventions of these groups require the technical feature of the apparatus of independent claim 1, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Hirotsugu (JP 2015-127048, see English translation) and Kiyoshi (WO2010131580, see English translation of JP5831228B2 corresponding to WO2010131580).
Hirotsugu teaches a joined member manufacturing apparatus comprising:
 a first suction stage (52) configured to suction-hold an application target member (S1), the application target surface of member (S1) of which has received application of the applied material (R1) (para 0100, 0102, 0104; see for example Fig. 7);
a second suction stage (53) configured to suction-hold an application target member (S2) (para 0102, 0104), the application target surface of member (S2) of which has received application of the applied material (see para 0098), the second suction stage (53) being disposed in a manner in which the application target member (S2) suction-held on the second suction stage (53) can be adhered onto the application target member (S1) suction-held on the first suction stage (52) (para 0100, 0103; see for example Fig. 7);
an ultraviolet irradiator (6) configured to radiate an ultraviolet ray (para 0105-0106; see for example Fig. 8); and
a chamber (51) formed to have a size enabling the chamber (51) to accommodate the first and second suction stages (52, 53) at the same time (see for example Fig. 7), the chamber (51) being configured such that a degree of vacuum inside the chamber (51) is adjustable (i.e., capable of being adjusted) by an operation of a vacuum pump (para 0100), wherein
the applied material (R) is configured such that viscosity of the applied material (R) increases to loose flowabilitv when the applied material (R) is irradiated with an ultraviolet ray (para 0105, 0106; see for example Fig. 8).

Hirotsugu further teaches an application device comprising a die head (21), the die head (21) being configured to apply an applied material onto an application target surface of an application target member (S) by ejecting the applied material onto the application target surface during relative movement of the die head (21) along the application target surface (para 0026, 0027, 0064; see for example Figs. 1 and 2).

Hirotsugu does not explicitly teach that the die head comprises the claimed first and second heat constituting members.
However, Kiyoshi teaches a die had (1) comprising a first head constituting member (101a) comprising a first opposing face, and a second head constituting member (101b) comprising a second opposing face, the second opposing face contacting the first opposing face (implicit since blocks 101a,b are held together by bolts) (para 0039; see for example Figs. 1 and 2);
wherein the first opposing face comprises an ejection port forming groove (102) formed in the first opposing face, the ejection port forming groove (102) forming an elongated ejection port (104) through which the applied material is ejected to outside the die head (1) (para 0039-0040; see for example Figs. 1-3),
wherein one face of the die head (1) has a protrusion (103) protruding outward from the one face of the die head (1), the ejection port (104) being formed on a tip end of the protrusion (103) (para 0039-0041; see for example Figs. 1-3), and 
wherein a distance between the ejection port forming groove (102) and an outer edge of the first opposing face is 0.1 mm to 1.0 mm (para 0053; see for example Fig. 2), . 

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES CAPOZZI whose telephone number is (571)270-3638.  The examiner can normally be reached on Monday - Friday, 9:00 am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAH-WEI YUAN can be reached on 571-272-1295.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/CHARLES CAPOZZI/Primary Examiner, Art Unit 1717